 1

 2

 3                                  UNITED STATES DISTRICT COURT

 4                                EASTERN DISTRICT OF CALIFORNIA

 5

 6    ANDRE KENNETH STUCKEY,                            Case No. 1:18-cv-1557-AWI-SAB (PC)
 7                         Plaintiff,                   ORDER REGARDING PLAINTIFF’S
                                                        MARCH 16, 2020 REQUEST FOR
 8           v.                                         REASSIGNMENT TO U.S. DISTRICT
                                                        JUDGE, ORDER STRIKING DOCKET
 9    J. JUAREZ, et al.,                                ENTRY NO. 39, and ORDER CONFIRMING
                                                        ASSIGNMENT OF ACTION TO
10                         Defendants.                  MAGISTRATE JUDGE STANLEY A.
                                                        BOONE
11
                                                        (Doc. Nos. 38, 39)
12

13
            Plaintiff Andre Kenneth Stuckey is a state prisoner proceeding pro se and in forma
14
     pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.
15
            On December 3, 2018, Plaintiff consented to United States Magistrate Judge jurisdiction.
16
     Doc. No. 10. On February 12, 2020, Defendants Chanelo and Peacock also consented to United
17
     States Magistrate Judge jurisdiction. Doc. No. 36. Therefore, on February 13, 2020, District
18
     Judge Dale A. Drozd issued an order reassigning this action to Magistrate Judge Stanley A.
19
     Boone for all purposes within the meaning of 28 U.S.C. § 636(c). Doc. No. 37.
20
            However, on March 16, 2020, Plaintiff filed a second form re consent or request for
21
     reassignment. Doc. No. 38. In his March 16, 2020 filing, Plaintiff declined jurisdiction of a
22
     United States Magistrate Judge and requested reassignment of this action to a United States
23
     District Judge by checking the “decline” box on the consent form. Id. Pursuant to Plaintiff’s
24
     March 16, 2020 filing, the Clerk’s office reassigned this action to the undersigned as presiding
25
     judge and to Magistrate Judge Boone as the referral judge. Doc. No. 39.
26
            However, Plaintiff cannot withdraw his already previously given consent to Magistrate
27
     Judge jurisdiction by simply filing the March 16, 2020 form and checking the box to decline
28
                                                       1
 1   Magistrate Judge jurisdiction. Instead, if Plaintiff wants to withdraw his consent, then Plaintiff

 2   must file a motion to withdraw his consent to Magistrate Judge jurisdiction. See 28 U.S.C. §

 3   636(c)(4); Gilmore v. Lockard, 936 F.3d 857, 863 (9th Cir. 2019); Branch v. Umphenour, 936

 4   F.3d 994, 1004 (9th Cir. 2019); Dixon v. Ylst, 990 F.2d 478, 480 (9th Cir. 1993) (“There is no

 5   absolute right, in a civil case, to withdraw consent to trial and other proceedings before a

 6   magistrate judge.”).1 To the extent that Plaintiff intended that the March 16, 2020 form declining

 7   Magistrate Judge jurisdiction be construed as a motion to withdraw his consent § 636(c)(4), it

 8   fails to show good cause or extraordinary circumstances. See Branch, 936 F.3d at 1004. There is

 9   simply no basis to permit Plaintiff to withdraw his consent or reassign this case from Magistrate

10   Judge Boone. The reassignment of this case from Magistrate Judge Boone to the undersigned

11   was in error and shall be corrected.

12            Accordingly, it is HEREBY ORDERED that:

13       1.       Docket entry number 39, a notice of reassignment, is STRICKEN;

14       2.       This action remains assigned to United States Magistrate Judge Stanley A. Boone for

15                all purposes within the meaning of 28 U.S.C. § 636(c), to conduct any and all further

16                proceedings in this case, including trial and entry of final judgment, pursuant to Doc.

17                No. 37;

18       3.       The case number shall continue to be 1:18-cv-1557 SAB (PC) and all further filings in

19                this matter shall use that case number; and

20       4.       The Clerk shall correct the case number from 1:18-cv-1557 AWI SAB (PC) to 1:18-
21                cv-1557 SAB (PC).

22
     IT IS SO ORDERED.
23

24   Dated: March 19, 2020
                                                        SENIOR DISTRICT JUDGE
25

26
27
     1
      The Court notes that a motion to withdraw consent should be directed to the District Judge who reassigned the
28   matter under § 636 to the Magistrate Judge. See Branch, 936 F.3d at 1003-05.
                                                               2
